DETAILED ACTION
Claims 23-49 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 23-46 and 49, drawn to a hybrid hydrogel.
Group 2, claim(s) 47-48, drawn to a process of preparing the hydrogel hybrid.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Invention Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of a hybrid hydrogel comprising a three-dimensional network of fibrillar nanostructures, at least a portion of said fibrillar nanostructures being formed of a plurality of aromatic moieties, said plurality of aromatic moieties comprising at least two different types of aromatic moieties, at least one type of said aromatic moieties being an end-capping modified aromatic dipeptide and at least one type of said aromatic moieties being an amine-modified halogenated aromatic amino acid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tao et al (see IDS 3/11/2020).  
Tao is directed to the use of Fmoc-modified amino acids and short peptides as building blocks for the fabrication of functional materials useful in cell cultivation, drug delivery or therapeutics, for example (Abstract).
Tao discloses various Fmoc-dipeptide compounds which are able to self-assemble to nanofibrillar structures to form hydrogels (page 3936, 3940, 3941; Fig. 2B), specifically Fmoc-FF, Fmoc-[DOPA][DOPA], Fmoc-YL, Fmoc-FG, Fmoc-GF (i.e. end-capping modified aromatic dipeptide).
Tao, at 2.1 Fmoc-modified amino acids (pages 3937-3939), teaches an increasing number of Fmoc-modified amino acids have been reported to be able to self-assemble and some of them, mostly those with aromatic side-chains, can even form extended three-dimensional (3-D) networks, trapping the solvent molecules and forming gels. Such gels can be employed as ideal low-molecular-weight hydrogelators, such as Fmoc-F (Fmoc-phenylalanine). Other amino acids are mostly the derivatives of Fmoc-F, such as its fluorinated (halogenated) and hydroxylated (Fmoc-Y) derivatives and its phosphorylated derivatives, e.g. Fmoc–DOPA.

Thus, although Tao does not exemplify a specific combination of amine-modified halogenated aromatic amino acids and end-capping modified aromatic dipeptides, Tao teaches each are suitable for the formation of nanofibrillar hydrogels.  Tao has shown the formation of hydrogels using aromatic moieties comprising end-capping modified aromatic dipeptides (e.g. Fmoc-FF or Fmoc-[DOPA][DOPA]) and aromatic moieties comprising amine-modified halogenated aromatic amino acids (e.g. Fmoc-F5-F).



Thus, the disclosed technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tao et al.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633